Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Claims 2-21 are all the claims.
2.	The preliminary amendment to the specification of 4/15/19 has been entered.

Election/Restrictions
3.	Applicant’s election without traverse of Group III in the reply filed on 5/10/2021 is acknowledged.
4.	Claims 2-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/10/2021.
5.	Applicant’s election without traverse of species for the VH of SEQ ID NO: 1 and the VL of SEQ ID NO: 2, an autoimmune disease and systemic lupus erythematosus and the treatment of a human condition in the reply filed on 5/10/2021 is acknowledged.
6.	The non-elected species in the claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/10/2021.
7.	Claims 19-21 are the claims under examination.

Information Disclosure Statement
8.	The IDS of 4/10/2019 has been considered and entered. The initialed and dated 1449 form is attached hereto.
Specification
9.	The disclosure is objected to because of the following informalities: 
The use of the term, e.g., Tween, Alexa, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claim 21 is indefinite for reciting improper Markush group language under MPEP 2117.

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
11.	Claims 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicants election of “treatment of a human condition” is acknowledged above.
	The method claims are drawn to “preventing” in any human subject, any condition (any disorder or any disease or any symptom thereof), mediated in part or whole, by CD40 signaling. The prevention aspect is achieved by administering any amount of the species of antibody in Claim 2 much less the elected species of anti-CD154 antibody comprising VH/VL sequences of SEQ ID NO: 1 and 2, respectively, so long as that amount is “therapeutically effective”.
	CD154, also called CD40 ligand or CD40L, is a protein that is primarily expressed on activated T cells and is a member of the TNF superfamily of molecules. It binds to CD40 on antigen-presenting cells (APC), which leads to many effects depending on the target cell type.
	The Examiner’s search of the specification does not identify support (prophetic or actual) for an antibody comprising sequences of SEQ ID NOS: 1 and 2 (342 gL4gH1 antibody clone) much less therapeutic amounts for said antibody that would mediate a preventative endpoint in the subject by targeting the CD40L. The specification is bereft of any data showing an antibody comprising sequences of SEQ ID NOS: 1 and 2 (342 gL4gH1 antibody clone) is capable under any circumstances of disrupting CD40 signaling to the extent that the endpoint is a preventative for the genus of human conditions.
Case law:
Under the decision of MSN INVS, the specification disclosed the use of a "beneficial amount" of methylsulfonylmethane, a compound for mammalian diet enhancement. The term "beneficial amount" was undefined in the specification. The Court determined that there was no basis for a filing date because of a failure to provide full, clear, concise, and exact terms, resulting in a lack of definiteness (see MSM INVS. Co. v. Carolwood Corp., 70 F. Supp. 2d 1044 (N.D. Cal. 1999). 
Here in the instant case, the specification is deficient in describing prophetic and demonstrating actual ranges for therapeutic amounts of the elected species antibody that would be preventative, in vivo, against just any condition, any disorder or any disease or any symptom thereof, and mediated in part or whole by CD40 signaling.
Scope of Enablement
12.	Claims 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, 
while being enabling for inhibition of tetanus toxoid immune response, in vivo, using the hu5C8, aglycosyl 5C8, aglycosyl 342, 342 Fab-PEG and 342 DFM-PEG antibody, 
does not reasonably provide enablement for treating (or preventing) any “human” condition (any disease or any disorder much less any symptoms thereof) much less the elected species of SLE, using the anti-CD154 antibody of Claim 2. The specification does not provide enablement for administering the elected sequences for the VH (SEQ ID NO: 1; VH3 gH1) and VL (SEQ ID NO:2; VK1 gL4) and corresponding to the 342 gL4gH1 clone to treat (or prevent) any autoimmune disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability of the art, the breadth of the claims, the quantity of experimentation which would be required in order to practice the invention as claimed.
Interpretation of the Claims
The claims are drawn to treating any human condition, in vivo, with any of the antibodies of Claim 2 whilst the elected species corresponds to the sequences of SEQ ID NOS: 1 and 2 of the 342 clone.
Disclosure in the Specification
Insofar as the extent of animal model testing regarded as being correlative with treating a “human” condition associated with CD40 signaling, the specification relies on the animal model using cynomologous monkey in Example 8 to block or inhibit an immune response to tetanus toxoid. 
    PNG
    media_image1.png
    404
    606
    media_image1.png
    Greyscale

The “human condition, disorder or disease” representation is not found anywhere else in this specification or its drawings as filed, for in vivo administration of the inventive antibody.
The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19, 24 (CCPA 1970). "[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.'" Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365 (Fed. Cir. 1997) (quoting In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993)). Without such guidance, the amount of in vitro and in vivo animal model testing for any given much less the combination of antibodies, is unpredictable and the experimentation left to those skilled in the art is unnecessarily and improperly extensive and undue.  See Amgen, Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F,2d 1200, 18 USPQ 1016 (Fed. Cir. 1991) at 18 USPQ 1026 1027 and Ex parte Forman, 230 USPQ 546 (BPAI 1986).
Prior art using the hu5C8 clone or the 342 clone
See the prior art for the hu5C8 clone below. See Ferrant et al. (International Immunology, Vol. 16, No. 11, pp. 1583–1594 (5 October 2004)) (IDS of 4/10/19).
See the prior art for the 342 clone below.
In view of the insufficient guidance and/or working examples concerning the use of the claimed antibodies as immunotherapeutic agents and immunopreventative agents, in vivo, one skilled in the art would reasonably conclude that the broadly claimed invention was not fully supported in the specification, and thereby removing applicants from full possession of the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


13.	Claim(s) 19-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Elster et al. (Transplantation 72(9):1473-1478, 11/15/2001) (IDS 4/10/19).
	The method claims are drawn to any antibody of Claim 2. Elements (d) and (e) of Claim 2 correspond to the light and heavy chains for the hu5c8 antibody in the method of Claim 19, and a condition for an autoimmune response is recited in Claim 20.
	Elster discloses that humanized anti-CD154, hu5c8 corresponding to elements (d) and (e) of Claim 2 (see materials and methods p. 1474, Col. 1 citing “Biogen, Inc.”) greatly delays, and in some cases may prevent, acute skin allograft rejection. A non-human primate model showed that five of seven recipients remained graft rejection-free throughout the 6 month therapy course, but that durable tolerance was not achieved, as both primary and secondary grafts were rejected after therapy was discontinued.
Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.  Thus, the Biogen-produced hu5c8 antibody of Elster et al, would necessarily bind the same preselected antigen as instantly claimed.  It is reiterated that where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of anticipation has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v.  Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

14.	Claim(s) 19-21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ferrant et al. (International Immunology, Vol. 16, No. 11, pp. 1583–1594 (5 October 2004)) (IDS of 4/10/19).  
	The method claims are drawn to any antibody of Claim 2. Elements (d) and (e) of Claim 2 correspond to the light and heavy chains for the hu5c8 antibody in the method of Claim 19, a condition for an autoimmune response is recited in Claim 20 and Claim 27 is drawn to the SLE autoimmune disease.
Ferrant discloses improved forms of the humanized 5c8 antibody being be aglycosylated and which otherwise correspond to the VH/VL domains of elements (d) and (e), which 1) inhibits a primary humoral immune response to tetanus toxoid; and 2) delays disease progression of SLE in a mouse model. Both forms of the anti-CD154 inhibited auto-antibody production and prolonged survival, although there were indications in the histopathological grading that the aglycosyl form was somewhat less potent. These results indicate that efficacy of anti-CD154 in SLE is largely independent of FccR interactions, although residual binding to C1q might play a role in the mechanism of action.

15.	Claim(s) 19-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gobburu et al (JPET 286:925–930, 1998) (IDS 4/10/19).
	The method claims are drawn to any antibody of Claim 2. Elements (d) and (e) of Claim 2 correspond to the light and heavy chains for the hu5c8 antibody in the method of Claim 19, a condition for an autoimmune response is recited in Claim 20
Gobburu teaches using chimeric (Ch5c8) and humanized (Hu5c8) 5c8, a monoclonal antibody that binds CD154 (CD40 ligand), thus blocking the interaction between CD40 and CD154, were investigated in cynomolgus monkeys and inhibits a primary humoral immune response to tetanus toxoid.

A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


16.	Claim(s) 19-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kirk et al. (US 20020119150; abandoned) (IDS 4/10/19).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
 	Kirk teaches administering the hu5C8 antibody to treat graft rejection by way of inhibiting autoimmune reactions as follows:

    PNG
    media_image2.png
    186
    1059
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    327
    1049
    media_image3.png
    Greyscale


17.	Claim(s) 19-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Adelman (US 20020119151; abandoned) (IDS 4/10/19).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Adelman teaches administering the hu5C8 antibody to treat graft rejection by way of inhibiting autoimmune reactions as follows:

    PNG
    media_image4.png
    436
    1066
    media_image4.png
    Greyscale


18.	Claim(s) 19-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kenyon et al. (US 20030072754; abandoned) (IDS 4/10/19).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Kenyon teaches administering the hu5C8 antibody to treat graft rejection by way of inhibiting autoimmune reactions as follows:


    PNG
    media_image5.png
    288
    1090
    media_image5.png
    Greyscale



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

19.	Claims 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8784823 (IDS 4/10/19). 
1. A method for treating a human condition, disorder or disease mediated in whole or in part by CD40 signaling, or a symptom of any of the foregoing, the method comprising the step of administering to a subject in need thereof a therapeutically effective amount of a CD154 binding protein 
comprising heavy chain CDR1, CDR2 and CDR3 sequences selected from: 
(a) SEQ ID NO: 3, SEQ ID NO: 4 and SEQ ID NO: 5, respectively; 
(b) SEQ ID NO: 42, SEQ ID NO: 43 and SEQ ID NO: 44, respectively; or
(c) SEQ ID NO: 48, SEQ ID NO: 49 and SEQ ID NO: 50, respectively; and comprising light chain CDR1, CDR2 and CDR3 sequences selected from: 
(a) SEQ ID NO: 6, SEQ ID NO: 7 and SEQ ID NO: 8, respectively; 
(b) SEQ ID NO: 45, SEQ ID NO: 46 and SEQ ID NO: 47, respectively; or
(c) SEQ ID NO: 51, SEQ ID NO: 52 and SEQ ID NO: 53, respectively, wherein the condition, disorder or disease is an inflammatory or autoimmune response or fibrosis. 
 
2. The method according to claim 1, wherein the inflammatory or autoimmune response or fibrosis is selected from lupus nephritis, rheumatoid arthritis, systemic lupus erythematosis, spondyloarthritis, inflammatory bowel disease, Crohn's disease, psoriasis and multiple sclerosis. 
 
3. A method for treating a human condition, disorder or disease mediated in whole or in part by CD40 signaling, or a symptom of any of the foregoing, the method comprising the step of administering to a subject in need thereof a therapeutically effective amount of a composition of a CD154 binding protein comprising heavy chain CDR1, CDR2 and CDR3 sequences selected from: (a) SEQ ID NO: 3, SEQ ID NO: 4 and SEQ ID NO: 5, respectively; (b) SEQ ID NO: 42, SEQ ID NO: 43 and SEQ ID NO: 44, respectively; or (c) SEQ ID NO: 48, SEQ ID NO: 49 and SEQ ID NO: 50, respectively; and comprising light chain CDR1, CDR2 and CDR3 sequences selected from: (a) SEQ ID NO: 6, SEQ ID NO: 7 and SEQ ID NO: 8, respectively; (b) SEQ ID NO: 45, SEQ ID NO: 46 and SEQ ID NO: 47, respectively; or (c) SEQ ID NO: 51, SEQ ID NO: 52 and SEQ ID NO: 53, respectively, wherein the condition, disorder or disease is an inflammatory or autoimmune response or fibrosis. 
 
4. The method according to claim 3, wherein the inflammatory or autoimmune response or fibrosis is selected from rheumatoid arthritis, systemic lupus erythematosis, drug-induced lupus erythematosus, lupus nephritis, spondyloarthritis, inflammatory bowel disease, Crohn's disease, psoriasis and multiple sclerosis. 
 
5. The method according to claim 4, wherein said inflammatory or autoimmune response or fibrosis is lupus nephritis. 
 
6. The method according to claim 4, wherein said inflammatory or autoimmune response or fibrosis is systemic lupus erythematosis. 
 
7. The method according to claim 4, wherein said inflammatory or autoimmune response or fibrosis is drug-induced lupus erythematosus. 

	The instant claimed CDRs are recited in Figure 1 of the instant application and correspond to the antibodies: 342, 381 and 338.
	The instant claimed method encompasses those same CDRs under element (a) Claim 2 for SEQ ID Nos: 1 and 2 corresponding to 342.
	The instant claimed method encompasses those same CDRs under element (b) Claim 2 for SEQ ID Nos: 54 and 56 corresponding to 381.
	The instant claimed method encompasses those same CDRs under element (c) Claim 2 for SEQ ID Nos: 58 and 60 corresponding to 338.

Although the claims at issue are not identical, they are not patentably distinct from each other because 

Conclusion
20.	No claims are allowed.                                                                                                                                                             
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643